Première partie

63° année

JOURNA

Cabinet du Président de la République

Kinshasa — 15 janvier 2022 RATÉ

Te

SOMMAIRE

PRESIDENCE DE LA REPUBLIQUE

17 décembre 2021 — Ordonnance n° 21/099 portant
convocation de la huitième session de la Conférence des
Gouverneurs de Province, col. 9.

19 décembre 2021 — Ordonnance n° 21/100 portant
. prorogation de l'état de siège sur une partie du territoire
de la République Démocratique du Congo, col. 10.

23 décembre 2021 — Ordonnance n° 21/101 portant
approbation de l'Avenant n° 9 à la convention régissant
la recherche et l'exploitation des hydrocarbures dans la
zone terrestre de la République Démocratique du Congo,
conclue le 11 août 1969, col 12.

24 décembre 2021 — Ordonnance n° 21/102 portant
investiture de trois membres de la Commission
Electorale Nationale Indépendante (CENI), col. 13.

24 décembre 2021 — Ordonnance n° 21/103 portant
nomination des membres de la Direction générale d'un
service public dénommé Service d'Assistance et
d'Encadrement de l'Exploitation Minière Artisanale et à
Petite Echelle, en sigle « SAEMAPE », col. 14.

31 décembre 2021 — Ordonnance n°21/ 104 portant
mesure collective de grâce, col. 16.

03 janvier 2022 — Ordonnance n° 22/001 portant
prorogation de l’état de siège sur une partie du territoire
de la République Démocratique du Congo, col. 18.

10 janvier 2022 - Ordonnance n° 22/004 portant
nomination d'un Ambassadeur extraordinaire et
plénipotentiaire de la République Démocratique du
Congo auprès des Etats-Unis d’ Amérique, col. 19.

11 janvier 2022 — Ordonnance n° 22/005 portant
admission, à titre posthume, dans l'Ordre national
< Héros nationaux Kabila-Lumumba » d’un président du
Conseil d’administration des Universités et Evêque
émérite, col. 21.

GOUVERNEMENT
Ministère des Hydrocarbures
Et
Ministère des Finances

28 octobre 2021 — Arrêté interministériel n° M-
HYD/001/DBN/CAB/MIN.HYD/2021 et n° CAB/MIN
/FINANCES/2021/147 portant fixation des taux des
droits, taxes et redevances à percevoir à l'initiative du
Ministère des Hydrocarbures, col. 22.

Ministère des Mines
Et

Ministère des Affaires Sociales, Actions
Humanitaires et Solidarité Nationale

21 décembre 2021 — Arrête interministériel n° 00820
/CAB.MIN/MINES/01/ et n°003/CAB.MIN/ AFF.SOC
A.H.SN portant approbation du manuel des procédures
de gestion de la dotation de 0,3% minimum du chiffre
d’affaires pour contribution aux projets de
développement communautaire dans le secteur minier,
col. 35.

21 décembre 2021 - Manuel de procédures de
gestion de la dotation de 0,3% minimum du chiffre
d'affaires pour contribution aux Projets de
développement communautaire dans le secteur minier,
col. 36.

21 décembre 2021 — Règlement intérieur-type de
mise en œuvre du Manuel de procédures de gestion de la
dotation de 0,3% minimum du chiffre d’affaires pour
contribution aux projets de Développement
communautaire dans le secteur minier, col. 47.

Ministère de la Justice et Garde des Sceaux

21 septembre 2018 — Arrêté ministériel n°176/CAB
IME/MIN/J&GS/2018 approuvant la nomination des
personnes chargées de l'administration ou de la Direction
de l'Association sans but lucratif confessionnelle
dénommée « Institut Saint Boniface », en sigle « ISB »,
col. 55.
15 janvier 2022

Journal Officiel de La République Démocratique du Congo

Première partie - n° 2

siège sur une partie du territoire de la République
Démocratique du Congo, spécialement en son article 1*;

Vu l'Ordonnance n° 21/016 du 3 mai 2021 portant
mesures d'application de l'état de siège sur une partie du
territoire de la République Démocratique du Congo ;

Vu l'arrêt sous R. const 1550 du 6 mai 2021 de la
Cour constitutionnelle siégeant en appréciation de la
constitutionnalité de l'Ordonnance n° 21/016 du 3 mai
2021 portant mesures d'application de l'état de siège sur
une partie du territoire de la République Démocratique
du Congo ;

Vu la nécessité et l'urgence ;

Le Conseil des Ministres entendu ;

ORDONNE

Article 1
Est prorogée, pour une période de quinze (15) jours,
prenant cours le 19 novembre 2021, l'Ordonnance n°
21/015 du 3 mai 2021, telle que complétée à ce jour,
portant proclamation de l'état de siège sur une partie du
territoire de la République Démocratique du Congo.

Article 2

Sont abrogées toutes les dispositions antérieures
contraires à la présente Ordonnance,

Article 3

Le Premier ministre, le Vice-premier Ministre,
Ministre de l'Intérieur, Sécurité, Décentralisation et
Affaires Coutumières, le Ministre d'Etat, Ministre de la
Justice et Garde des Sceaux ainsi que le Ministre de la
Défense Nationale et Anciens Combattants sont chargés,
chacun en ce qui le concerne, de l'exécution de la
présente Ordonnance qui sort ses effets à la date de sa
signature.

Fait à l'Ambassade de la République Démocratique du
Congo en Belgique, le 19 décembre 2021.

Félix-Antoine TSHISEKEDI TSHILOMBO
Jean-Michel Sama Lukonde Kyenge

Premier ministre

Ordonnance n° 21/101 du 23 décembre 2021
portant approbation de l'Avenant n° 9 à la
convention régissant la recherche et l'exploitation des
hydrocarbures dans la Zone terrestre de la
République Démocratique du Congo, conclue le 11
août 1969

Le Président de la République,

Vu la Constitution, telle que modifiée par la Loi
n°11/002 du 20 janvier 2011 portant révision de certains
articles de la (Constitution de la République
Démocratique du Congo du 18 février 2006,
spécialement en ses articles 69, 79 et 202 ;

Vu la Loi n° 15/012 du 1° août 2015 portant régime
général des Hydrocarbures, spécialement en ses articles
Fret 41 ;

Vu l'Ordonnance-loi n° 18/003 du 13 mars 2018
fixant la nomenclature des droits, taxes et redevances du
Pouvoir central, spécialement en son article 4 ;

Vu l'Ordonnance n° 20/016 du 27 mars 2020 portant
organisation et fonctionnement du Gouvernement,
modalités de collaboration entre le Président de la
République et le Gouvernement ainsi qu'entre les
membres du Gouvernement, spécialement en ses articles
43, 45 et 48 alinéa 3 ;

Vu l'Ordonnance n° 20/017 du 27 mars 2020 fixant
les attributions des Ministères ;

Vu l'Ordonnance n°21/006 du 14 février 2021
portant nomination d'un Premier ministre ;

Vu l'Ordonnance n° 21/012 du 12 avril 2021 portant
nomination des Vice-premiers Ministres, des Ministres
d'Etat, des Ministres, des Ministres délégués et des Vice-
ministres ;

Vu le Décret n° 16/010 du 19 avril 2016 portant
Règlement d'Hydrocarbures ;

Vu, telle que modifiée à ce jour, la Convention
régissant la recherche et l'exploitation des hydrocarbures
dans la zone terrestre de la République Démocratique du
Congo, conclue le 11 août 1969 ;

Vu les termes de l'Avenant n° 9 à la Convention
susvisée, signé le 17 décembre 2021;

Sur proposition du Ministre des Hydrocarbures ;

Le Conseil des Ministres entendu ;

ORDONNE

Article 1

Est approuvé l'Avenant n° 9 à la Convention
régissant la recherche et l'exploitation des hydrocarbures
dans la zone terrestre de la République Démocratique du
Congo signée entre la République Démocratique du
Congo et les sociétés Socorep, Mobil et Shell, conclue le
11 août 1969.
15 janvier 2022

Joumal Officiel de la République Démocratique du Congo

Première partie -n° 2

Article 2

Le Ministre des Finances et le Ministre des
Hydrocarbures sont chargés, chacun en ce qui le
concerne, de l'exécution de la présente Ordonnance qui
sort ses effets à la date de sa signature.

Fait à Kinshasa, le 23 décembre 2021.
Félix-Antoine TSHISEKEDI TSHILOMBO
Jean-Michel Sama Lukonde Kyenge

Premier ministre

Ordonnance n° 21/102 du 24 décemibre 2021
portant investiture de trois membres de la
Commission Electorale Nationale Indépendante
(CENI)

Le Président de la République,

Vu la Constitution, telle que modifiée par la loi n°
11/002 du 20 janvier 2011 portant révision de certains
articles de la Constitution de la République
Démocratique du Congo du 18 février 2006,
spécialement en ses articles 69, 79 alinéa 3 et 211 ;

Vu, telle que modifiée et complétée à ce jour, la Loi
organique n° 10/013 du 28 juillet 2010 portant
organisation et fonctionnement de la Commission
Electorale Nationale Indépendante, spécialement en ses
articles 2, 9, 10, 12 alinéas 1, 3, 4 et 6, 20, 23 bis, 23 ter,
24 et 24 bis ;

Vu l'Ordonnance n° 21/084 du 22 octobre 2021
portant investiture des membres de la Commission
Electorale Nationale Indépendante, spécialement en ses
articles 1% et 2 ;

Vu la Résolution de l'Assemblée nationale n°
004/CAB/P/AN/MNPC/2021 du 23 décembre 2021
portant entérinement de la désignation de deux membres
du Bureau et d'un membre de la Plénière de la
Commission Electorale Nationale Indépendante ;

Vu la nécessité et l'urgence ;
ORDONNE

Article 1

Sont investies en qualité des membres de la
Commission Electorale Nationale Indépendante les
personnes ci-après :

1. Monsieur Manara Linga Didi ;
2. Monsieur Aje Matembo Toto Aggée ;
3. Monsieur Ilongo Tokole Jean.

13

Article 2

Sont investis aux fonctions spécifiées en regard de
leurs noms au sein du Bureau de la Commission
Electorale Nationale Indépendante, les membres ci-après :
1. Monsieur Manara Linga Didi, 2° Vice-président ;

2. Monsieur Aje Matembo Toto Aggée, Questeur.

Article 3

Sont abrogées toutes les dispositions antérieures
contraires à la présente Ordonnance qui sort ses effets à
la date de sa signature.

Fait à Kinshasa, le 24 décembre 2021.

Félix-Antoine TSHISEKEDI TSHILOMBO

Ordonnance n° 21/103 du 24 décembre 2021
portant nomination des membres de la Direction
générale d'un service public dénommé Service
d'Assistance et d'Encadrement de l'Exploitation
Minière Artisanale et à Petite Echelle, en sigle «
SAEMAPE »

Le Président de la République,

Vu la Constitution, telle que modifiée par la Loi
n°11/002 du 20 janvier 2011 portant révision de certains
articles de la Constitution de la République
Démocratique du Congo du 18 février 2006,
spécialement en ses articles 69, 79, 81 et 221 ;

Vu la Loi n° 007/2002 du 11 juillet 2002, telle que
modifiée et complétée par la Loi n° 18/001 du 9 mars
2018 portant Code minier, spécialement en son article
1%, point 46 ter ;

Vu la Loi n° 16/013 du 15 juillet 2016 portant statut
des agents de carrière des Services publics de l'Etat ;

Vu l'Ordonnance n°20/016 du 27 mars 2020 portant
organisation et fonctionnement du Gouvernement,
modalités de collaboration entre le Président de la
République et le Gouvernement ainsi qu'entre les
membres du Gouvernement, spécialement en ses articles
43, 45, 48 alinéa 3 et 61 alinéa 1“, point 5 ;

Vu l'Ordonnance n° 20/017 du 27 mars 2020 fixant
les attributions des Ministères, spécialement en son
article 1*, point B 22 ;

Vu l'Ordonnance n° 21/006 du 14 février 2021
portant nomination d'un Premier ministre ;

Vu l'Ordonnance n° 21/012 du 12 avril 2021 portant
nomination des Vice-premiers Ministres, des Ministres
d'Etat, des Ministres, des Ministres délégués et des Vice-
ministres ;

14
